Title: From James Madison to Robert Bowie (Abstract), 20 May 1805
From: Madison, James
To: Bowie, Robert


20 May 1805, Department of State. “The letter, of which a copy is enclosed, containing information that a number of convicts, and other persons of debased character are about to be carried to Baltimore, from Amsterdam, in the Prussian Vessels called the Navigation & the Speculation, has been received from a person of credit at Antwerp. As the laws of the State of Maryland, may have provided against such importations, I have thought it necessary to communicate it to you and to the Mayor of Baltimore.”
